ORDER ON PETITION FOR REHEARING Holderman, J. This matter comes before the Court upon Claimant’s petition for rehearing on an order heretofore entered by this Court dismissing said cause, and Respondent’s reply to said petition. Claimant seeks to recover compensation for a period of time when he had been wrongfully discharged from his employment with the Department of Transportation as a highway maintainer. A hearing was held on this matter and a Commissioner’s report was returned. In 1977, Claimant suffered a heart attack which resulted in a workmen’s compensation case against the State which was eventually settled. Claimant remained off work until January 1981 by taking a series of six-month leaves of absence at which time his employment was terminated. The evidence introduced before the commissioner at the time of the hearing was to the effect that Claimant had made little effort to mitigate the damages suffered as a result of his wrongful layoff. Claimant lived in a town of approximately 14,000 people and was in fairly close proximity to Quincy, Illinois, a much larger town. Claimant testified his son-in-law told him there was not any work available for him in Quincy and he had been unable to find work in his home town. His efforts to find work were minimal, to say the least. The rule on mitigation of damages is stated distinctly in Fuller v. State, 26 Ill. Ct. Cl. 14, as follows: “This Court has long followed the principle of ‘avoidable consequences’ which holds that a Claimant must use means as are reasonable under the circumstances to avoid, mitigate, reduce or minimize the damages, which he has incurred as a result of a wrongful act.” Claimant further testified that he made no job applications in his home town and that the “want ads” that he looked at disclosed nothing he considered suitable for his abilities. It is the Court’s opinion that its original order denying Claimant an award because of his failure to actively seek to mitigate the damages is correct. It is hereby ordered that Claimant’s petition for rehearing be, and the same is, denied and this cause is dismissed.